PER CURIAM:
John B. Kimble appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss Kimble’s civil action, and its order denying relief under Fed.R.Civ.P. 59(e).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kimble v. Withers, No. 5:12-cv-00110-MFU (WD.Va. Nov. 21 & Dec. 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although Kimble did not file a separate notice of appeal from the latter order, we construe his amended informal brief as a notice of appeal from that order. See Smith v. Barry, 502 U.S. 244, 248-49, 112 S.Ct. 678, 116 L.Ed.2d 678 (1992).